UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22548 The Wall Street EWM Funds Trust (Exact name of registrant as specified in charter) 55 E. 52nd Street New York, NY10055 (Address of principal executive offices) (Zip code) Robert P. Morse, President The Wall Street EWM Funds Trust 55 E. 52nd Street New York, NY10055 (Name and address of agent for service) (800) 443-4693 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2012 Date of reporting period:June 30, 2012 Item 1. Reports to Stockholders. Macro Opportunity Fund SEMI-ANNUAL REPORT June 30, 2012 EVERCORE WEALTH MANAGEMENT MACRO OPPORTUNITY FUND SHAREHOLDER LETTER Dear Shareholder: The Evercore Macro Opportunity Fund (EWMOX) is a strategy that attempts to counter the complications and risks that governmental policy poses to investment portfolios.It is designed for use alongside a traditional portfolio allowing stock, bond and currency investments to pursue their traditional objectives.The strategy is not designed to be an absolute return strategy, rising in any environment, but rather seeks to hedge the biggest risks to a portfolio as generated by global government policy.EWMOX will almost always be a drag on a broader asset allocation when stocks, bond prices and the dollar are all stable or increasing in value.However, the addition of EWMOX to a broad portfolio is intended to decrease the portfolio’s overall volatility and correlation to broad markets, while perhaps providing one of the few sources of gain when traditional asset classes suffer. In the six months ending June 30 2012, there was no need for hedges on traditional asset classes, as equities performed robustly, particularly in the first quarter, Treasuries continued to increase in price as yields declined, and the dollar was strong versus most global currencies.As a result, EWMOX was down 10.8% for the six months ending June 30, 2012.As equity markets rose over thecourse of the period, our equity hedges were the primary driver of our negative performance.Positions in gold and short Treasuries also were slight drags on portfolio performance during the period, and therefore unexpectedly did not help at all in offsetting the losses in the equity shorts.Positions in leveraged loans, MLPs, short Euro and Canadian dollar bonds generated income and helped to fund some of our put options, but did not meaningfully mitigate our losses elsewhere in the portfolio. The weakness of the EWMOX strategy was particularly evident in the first quarter ending March 31, 2012.The strategy can account for many, but not all market outcomes.Its weakness occurs during the period when asset classes forecast future outcomes differently.10-year Treasury yields at 1.65%, for example, suggest little if any growth or quantitative easing.Stocks on the other hand have risen, anticipating growth and quantitative easing.The dollar’s performance in the first half, meanwhile, reflected none of the monetary intervention that would have been necessary to push stocks and bonds to current levels. The ten year Treasury note ended the half at 1.65% and hit a multi-generational low on June 1 of 1.45%.US Treasury notes and bonds are not the only high quality sovereign bonds trading at these anomalous prices.Ten year government bonds the world over are trading in preparation for either Armageddon or prolonged low to negative growth.At quarter end, Canadian government bonds traded at 1.73% as did UK Gilts, German Bunds at 1.58%, Swedish government bonds at 1.58%, Swiss bonds at 0.61% and Japanese Government Bonds traded at 0.83%.But these rates have also been affected by exceptional government policy.The Federal Reserve has been a massive and persistent net buyer of Treasuries: since Operation Twist was first enacted in September of 2011, the Fed has purchased $400 Billion of Treasuries with maturities between 6 and 30 years, nearly 60% of the total issued over that period. Meanwhile, global fiscal policy has provided plenty of additional reasons for investors to flee to the perceived safe haven of their sovereign bond markets, at least those considered “safe.”Fears of repercussions from the coming “fiscal cliff” in January 2013 here in the US combined with the ongoing sovereign debt crisis in Europe have been pushing frightened investors into the “risk free” asset classes.Despite the broad risk rally on the last day of June due to news coming out of the 19th European crisis summit since June of 2010, we don’t believe the newest plan from the European Union (EU) does much to change the fiscal arithmetic in Europe.The size of the bailout facilities remains the same; they were not expanded, and the problem of weak sovereigns, supporting weak banks, supporting weak sovereigns, remains the same – it is a circular relationship and the entire system remains undercapitalized in its current form. - 1 - Ultimately, for real economic growth to be sustained in the Euro zone, it will not come from policies which delay the inevitable.It will not come from austerity, and it will not come from “growth” initiatives which expand the government’s role in the economy.If you believe that the government is less efficient at allocating capital than is the private sector, then the only way out of these burdens is to put in place reforms that will spur private economic growth. We have been puzzled by the market’s reaction to many of these policy initiatives.The market seems to cheer each and every modest policy action as a great salvation, and then yawns when it becomes clear that the salvation was really just an oasis.But during this period of rising equity prices, growth expectations have clearly slowed.Over the last twelve months consensus S&P corporate earnings estimates for 2012 have gone from $113.5 to $104.5 (according to FactSet estimates).Consensus GDP forecasts for 2012 have gone from 2.9% to 2.2% in the US, from 1.8% to -0.1% in Europe, and from 8.8% to 8.2% in China.The S&P 500 seems to have largely ignored these expected declines in both earnings and GDP forecasts, as the index has risen 5.4% between June 30, 2011 and June 30, 2012.During that same time period the DJ/UBS Commodities Index declined by over 14%, WTI Crude Oil Spot price declined by 11%, and yields on 10 year Treasuries went from 3.16% to 1.65%. Gold meanwhile is pricing in very little future monetary stimulus, as it is essentially unchanged since the end of the last Fed balance sheet expansion (recall that Operation Twist has not increased the monetary base at all). Our belief is that these major asset classes are pricing in very different economic outcomes.The S&P 500 is at a price which suggests either potential modest economic growth and continued increases in corporate earnings or, if growth expectations are indeed moderating as estimates suggest, significant monetary stimulus.Major commodity indexes and US Treasury interest rates are suggestive of a much more bearish economic scenario.Our view is that one or more of these asset classes are mispriced today and many of these asset classes are showing signs of investor complacency. In light of our view, we reduced Treasury shorts and sold positions more leveraged to global growth, such as copper and Chinese equities.We have left our equity short positions intact and have increased our positions in gold and gold call options, as we view the potential for money printing more likely than in the past (a likelihood that is reflected in stocks prices, but not in the price of gold).As long as global fiscal and monetary policy is not designed to encourage either nominal or real growth, we will maintain this positioning.But policy is iterative, and monetary policy makers, particularly those at the Federal Reserve, stand ready to implement policy that would be supportive of nominal growth. The EWMOX strategy has the goal that if significant real growth is not achieved, investors have a portion of their portfolio that should protect the rest – a hedge for equities, which will suffer if market prices clear, and a hedge for bonds and currency, which will suffer if inflation rears its head.We do not know if equity or bond prices will fall materially, and if they do, we do not know when.We do know that this is not a time to be complacent, and investment in EWMOX, when combined with a diversified portfolio of stocks and bonds, is designed to try to smooth some of the peaks and valleys in this investment landscape. Sincerely, John McDermott, CFA Brian Pollak, CFA Judith McDonald Moses, CFA Portfolio Managers - 2 - Past performance is not a guarantee of future results. This report must be preceded or accompanied by a prospectus. Opinions expressed as those of the fund, are subject to change, are not guaranteed and should not be considered recommendations to buy or sell any security. Mutual fund investing involves risk.Principal loss is possible.The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods.The Fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund.Therefore, the Fund is more exposed to individual stock volatility than a diversified fund.Investment by the Fund in lower rated and non-rated securities presents a greater risk of loss to principal and interest than higher-rated securities.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.The Fundmay make short sales of securities, which involves the risk that losses may exceed the original amount invested.The Fund may also use options and future contracts, which have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of securities prices, interest rates and currency exchange rates.The investment in options is not suitable for all investors.Investments in Asset Backed and Mortgage Backed Securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments.Because the Fund invests in ETFs, it is subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETFs shares may trade at a discount to its net asset value, an active secondary market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares.Derivatives, including futures, swaps and forward foreign currency contracts, may be more volatile than investments directly in the underlying securities, involve additional costs and may involve a small initial investment relative to risk assumed. Diversification does not assure a profit or protect against loss is a declining market. The DJ/UBS Commodities Index is designed to be a highly liquid index that represents fairly the importance of a diversified group of commodities to the world economy.To avoid overexposure of a particular commodity, the index does not allow any related group of commodities (e.g., energy, precious metals or grains) to make up more than 33% of the index. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.One cannot invest directly in an index. Correlation is a statistical measure of how two securities move in relation to each other. The Evercore Wealth Management Macro Opportunity Fund is distributed by Quasar Distributors, LLC. - 3 - EVERCORE WEALTH MANAGEMENT MACRO OPPORTUNITY FUND CONSOLIDATED SCHEDULE OF INVESTMENTS June 30, 2012 (Unaudited) Shares Value COMMON STOCKS – 13.0% Energy – 7.1% Enterprise Products Partners LP (a) $ Suncor Energy, Inc. (b) Williams Companies, Inc. Oil and Gas Pipelines – 5.9% Enbridge Energy Partners LP (a) Kinder Morgan, Inc. TOTAL COMMON STOCKS (Cost $10,759,006) Principal Amount FOREIGN GOVERNMENT BONDS – 3.9% Canadian Government (b) 3.25%, 06/01/2021 C $ 2.75%, 06/01/2022 C $ TOTAL FOREIGN GOVERNMENT BONDS (Cost $3,423,950) Shares EXCHANGE TRADED FUNDS – 33.9% Commodity-Linked ETF – 8.1% SPDR Gold Trust (a) (c) Currency-Linked ETF – 12.5% CurrencyShares Canadian Dollar Trust ProShares Trust II UltraShort Euro (a) Index-Linked ETFs – 13.3% ProShares Trust UltraShort MSCI Emerging Markets ProShares Trust UltraShort MSCI Europe TOTAL EXCHANGE TRADED FUNDS (Cost $31,042,789) EXCHANGE TRADED NOTES – 4.6% Index-Linked ETNs – 4.6% iPath US Treasury 10-year Bear ETN (a) iPath US Treasury Steepener ETN (a) TOTAL EXCHANGE TRADED NOTES (Cost $4,807,818) MUTUAL FUND – 10.2% RidgeWorth Seix Floating Rate High Income Fund TOTAL MUTUAL FUND (Cost $9,187,676) Contracts (100 shares per contract) PURCHASED OPTIONS – 10.3% Call Options – 3.1% Commodity-Linked ETF – 3.1% SPDR Gold Trust (c) Expiration December 2012, Exercise Price $150.00 Total Call Options Put Options – 7.2% Agriculture – 0.1% Monsanto Company Expiration January 2013, Exercise Price $72.50 The accompanying notes are an integral part of these financial statements. - 4 - EVERCORE WEALTH MANAGEMENT MACRO OPPORTUNITY FUND CONSOLIDATED SCHEDULE OF INVESTMENTS(continued) June 30, 2012 (Unaudited) Contracts (100 shares per contract) Value PURCHASED OPTIONS – 10.3% (continued) Automobile Retail Stores – 0.3% AutoNation, Inc. Expiration January 2013, Exercise Price $36.00 $ Building and Construction – 0.1% KB Home Expiration January 2013, Exercise Price $7.50 Computers and Peripherals – 0.2% International Business Machines Corp. Expiration January 2013, Exercise Price $190.00 Currency-Linked ETF – 0.4% CurrencyShares Australian Dollar Trust Expiration September 2012, Exercise Price $107.00 Financial Services – 0.3% Bank of America Corporation Expiration January 2013, Exercise Price $7.50 T. Rowe Price Group, Inc. Expiration January 2013, Exercise Price $55.00 Index – 1.1% S&P 500 Index Expiration December 2012, Exercise Price $1325.00 Index-Linked ETFs – 2.2% iShares MSCI Germany Index Fund Expiration January 2013, Exercise Price $22.00 SPDR S&P rust Expiration March 2013, Exercise Price $145.00 Machinery – 1.1% Caterpillar Inc. Expiration January 2013, Exercise Price $85.00 Cummins Inc. Expiration January 2013, Exercise Price $95.00 Deere & Company Expiration January 2013, Exercise Price $75.00 Titan Machinery Expiration December 2012, Exercise Price $25.00 United Rentals, Inc. Expiration January 2013, Exercise Price $40.00 Materials – 0.2% PPG Industries, Inc. Expiration January 2013, Exercise Price $105.00 Personal & Household Products – 0.2% Colgate-Palmolive Co. Expiration January 2013, Exercise Price $100.00 Software – 0.2% Salesforce.com, Inc. Expiration January 2013, Exercise Price $130.00 Specialty Retail – 0.7% The Home Depot, Inc. Expiration January 2013, Exercise Price $52.50 Macy’s, Inc. Expiration January 2013, Exercise Price $37.00 Starbucks Corporation Expiration January 2013, Exercise Price $52.50 The accompanying notes are an integral part of these financial statements. - 5 - EVERCORE WEALTH MANAGEMENT MACRO OPPORTUNITY FUND CONSOLIDATED SCHEDULE OF INVESTMENTS(continued) June 30, 2012 (Unaudited) Contracts (100 shares per contract) Value PURCHASED OPTIONS – 10.3% (continued) Transportation – 0.1% Union Pacific Corp. Expiration January 2013, Exercise Price $115.00 $ Total Put Options TOTAL PURCHASED OPTIONS (Cost $11,608,130) Shares SHORT-TERM INVESTMENTS – 24.7% MONEY MARKET FUND – 6.0% First American Treasury Obligations, Class Z , 0.000% (d) Principal Amount U.S. TREASURY BILLS (e) – 18.7% United States Treasury Bills, 0.086%, 7/26/2012 $ United States Treasury Bills, 0.090%, 8/23/2012 United States Treasury Bills, 0.064%, 9/6/2012 United States Treasury Bills, 0.081%, 9/27/2012 TOTAL U.S. TREASURY BILLS TOTAL SHORT-TERM INVESTMENTS (Cost $22,500,659) TOTAL INVESTMENTS (Cost $93,330,028) – 100.6% Liabilities in Excess of Other Assets – (0.6)% ) TOTAL NET ASSETS – 100.0% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign Domiciled (c) Security held by EWM Cayman, Ltd. (d) Variable Rate Security – the rate shown is the annualized seven-day effective yield as of June 30, 2012. (e) Yield shown is effective yield as of June 30, 2012. C$ – Canadian Dollar The accompanying notes are an integral part of these financial statements. - 6 - EVERCORE WEALTH MANAGEMENT MACRO OPPORTUNITY FUND CONSOLIDATED STATEMENT OF ASSETS AND LIABILITIES June 30, 2012 (Unaudited) ASSETS: Investments, at value (cost $93,330,028) $ Receivable for fund shares sold Prepaid expenses Dividends receivable Interest receivable Expense reimbursement due from Adviser (Note 5) Total Assets LIABILITIES: Payable for investments purchased Payable for fund shares redeemed Investment advisory fee payable (Note 5) Accrued expenses and other payables Shareholder servicing fee payable (Note 5) Total Liabilities NET ASSETS $ NET ASSETS CONSIST OF: Capital stock $ Net unrealized depreciation on investments and translation of assets and liabilities in foreign currencies ) Accumulated net investment loss ) Accumulated undistributed net realized loss on investments and foreign currency transactions ) TOTAL NET ASSETS $ Net assets – Investor Class $ Shares outstanding – Investor Class (unlimited shares authorized, no par value) NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE $ Net assets – Institutional Class $ Shares outstanding – Institutional Class (unlimited shares authorized, no par value) NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE $ EVERCORE WEALTH MANAGEMENT MACRO OPPORTUNITY FUND CONSOLIDATED STATEMENT OF OPERATIONS For the six months ended June 30, 2012 (Unaudited) INVESTMENT INCOME: Dividend income (net of $1,700 foreign tax withheld) $ Interest income Total investment income EXPENSES: Investment advisor fees (Note 5) Shareholder servicing fees – Investor Class (Note 5) Administration and fund accounting fees Federal and state registration fees Transfer agent fees and expenses Professional fees Directors’ fees and expenses Custody fees Insurance expense Reports to shareholders Miscellaneous expense Total expenses before expense reimbursement Expenses reimbursed by Adviser (Note 5) ) Net expenses NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY: Net realized loss on investment and foreign currency transactions ) Change in unrealized appreciation (depreciation) on investments and translation of assets and liabilities in foreign currencies ) Net realized and unrealized gain (loss) on investments and foreign currency ) NET DECREASE IN NET ASSETS RESULTING FROM OPERATIONS $ ) The accompanying notes are an integral part of these financial statements. - 7 - EVERCORE WEALTH MANAGEMENT MACRO OPPORTUNITY FUND CONSOLIDATED STATEMENTS OF CHANGES IN NET ASSETS For the For the Period Period Ended Ended June 30, December 31, (Unaudited) OPERATIONS: Net investment loss $ ) $ ) Net realized loss on investment and foreign currency transactions ) ) Change in unrealized appreciation (depreciation) on investments and translation of assets and liabilities in foreign currencies ) Net decrease in net assets resulting from operations ) ) CAPITAL SHARE TRANSACTIONS: Investor Class Proceeds from shares sold Cost of shares redeemed ) ) Reinvested distributions — Netincrease in net assets resulting from Investor Class transactions Institutional Class(2) Proceeds from shares sold — Cost of shares redeemed ) — Reinvested distributions — — Netincrease in net assets resulting from Institutional Class transactions — Increase in net assets resulting from capital share transactions DISTRIBUTIONS TO SHAREHOLDERS FROM NET INVESTMENT INCOME: — ) TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period $ $ ACCUMULATED NET INVESTMENT LOSS $ ) $ ) The Fund commenced operations on July 1, 2011. The Institutional Class commenced operations on April 30, 2012. The accompanying notes are an integral part of these financial statements. EVERCORE WEALTH MANAGEMENT MACRO OPPORTUNITY FUND NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2012 (Unaudited) 1.Organization Evercore Wealth Management Macro Opportunity Fund and its subsidiary (the “Fund”), a series of The Wall Street EWM Funds Trust (the “Trust”), which was formed as a Delaware statutory trust on April 11, 2011, is a non-diversified, open-end management investment company under the Investment Company Act of 1940, as amended.The Fund seeks long-term capital appreciation by investing in a combination of fixed income securities, equity securities, currencies and commodity-linked instruments.The Fund utilizes a wholly-owned subsidiary to achieve its investment objective.See Note 2(f).The Fund currently offers Investor Class and Institutional Class shares, each of which represent an interest in the same assets of the Fund, have the same rights, and are identical in all material respects, except that certain class-specific expenses will be borne solely by the class to which such expenses are attributable.The Investor Class commenced operations on July 1, 2011, and the Institutional class commenced operations on April 30, 2012.The Fund may issue an unlimited number of shares of beneficial interest, with no par value. 2.Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its consolidated financial statements.These policies are in conformity with accounting principles generally accepted in the United States of America, which require management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported results of operations during the reporting period.Actual results could differ from those estimates and assumptions. (a) Investment Valuation – Common stocks, exchange-traded funds, options and other securities which are traded on a national stock exchange are valued at the last sale price on the securities exchange on which such securities are primarily traded.Securities traded on the over-the-counter market and listed securities for which there were no transactions are valued at the mean between the closing bid and asked prices.Debt securities (other than short-term instruments) are valued at the mean price furnished by a national pricing service, which uses various valuation methodologies, such as matrix pricing and other analytical pricing models, as well as market transactions and dealer quotations, and are subject to review by the Fund’s investment adviser and determination of the appropriate price whenever a furnished price is significantly different from the - 8 - EVERCORE WEALTH MANAGEMENT MACRO OPPORTUNITY FUND NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) June 30, 2012 (Unaudited) previous day’s furnished price.Investments in open-end mutual funds are valued at their respective net asset values on the valuation date.Short-term debt securities maturing within 60 days are valued at amortized cost.Securities for which market quotations are not readily available and other assets are valued at fair value as determined in good faith by the Fund’s investment adviser pursuant to procedures approved by and under the supervision of the Fund’s Board of Trustees. The Fund has adopted fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities. Level 2 – Observable inputs other than quoted prices included in level 1. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Significant unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s view of assumptions a market participant would use in valuing the asset or liability. The valuation levels are not necessarily an indication of the risk associated with investing in these securities.As of June 30, 2012, the Fund’s investments were classified as follows: Level 1 Level 2 Level 3 Total Common Stocks $ $
